Title: To George Washington from Louis-Philippe de Rigaud, marquis de Vaudreuil, 14 November 1782
From: Vaudreuil, Louis-Philippe de Rigaud, marquis de
To: Washington, George


                  
                     
                        Monsieur
                        Boston le 14 9bre November 1782
                     
                     J’ai reçu la lettre que Votre Excellence m’a fait l’honneur de m’ecrire le 5 de ce mois avec l’intelligence que vous avez recue de Newyork.
                     Je serois infiniment obligé a Votre Excellence si vous voulies bien prendre la peine de vous informer quel est le nombre et la force des Vaisseaux qui restent a Newyork, quels sont les 14 qui ont mis a la voile, la quantité de provisions dont ils sont chargés, s’ils avoient des troupes a bord et si s’étoient ceux qui avoient les plus grandes réparations a faire afin que je puisse juger s’ils ont pu aller en Europe ou aux indes occidentales.
                     J’envoie une frigate en france qui doit partir vers le premier du mois prochain, Si vous avez des lettres a faire passer en Europe; je vous prie de me les adresser pour que j’en charge le Capitaine.
                     L’évacuation de Charlestown paroit actuellement certaine. M. le Cte de Rochambeau ne tardera pas a se rendre ici pour faire embarquer ses troupes.  J’ai l’honneur d’être avec le plus grand respect De Votre Excellence Le trés humble et tres obeissant serviteur 
                     
                        Le Mis de Vaudreuil
                     
                     
                        Permettez moi de joindre ici une lettre pour Mr le Chev. de la luzerne je vous prie d’avoir la bonté de la lui faire parvenir.
                     
                  
                  TranslationSir14 Novemebr 1782
                     I have reced the letter your Excellency did me the honor to write me the 5th of this Month with the intelligence you had reced from N. York.
                     I shall be infinitely obliged to your Excellency to procure me the number and strength of the Vessells which remain at New York—the Names of the 14 which have sailed—what Provisions they had on board—if they had any Troops on board and whether they were those vessells which wanted the most repairs—that I may be able to form some judgement whether they have gone to Europe or the West Indies.
                     I intend to dispatch a frigate to France to sail about the 1st Decr.  If your Excellency has any dispatches I beg you to address them to me that I may give the Captain particular charge of them.
                     The Evacuation of Charles town seems certain—The Count de Rochambeau will not therefore delay his march to this place to Embark his Troops—I have the honor &c. &c.
                     
                     Permit me to inclose a Letter for the Chevalier de la luzerne and to request your Excellency to forward it.
                  
               